     Case 3:21-mj-00731-BH Document 9 Filed 09/01/21            Page 1 of 3 PageID 40



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                                 No. 3:21-MJ-731-BH

RAYMOND GROSS (02)

                    JOINT MOTION TO CONTINUE TIME TO INDICT

        The Government and the Defendant, RAYMOND GROSS, jointly request this

Honorable Court to continue the time upon which an indictment must be filed for this

particular case.

        (1)     The Government filed a criminal complaint against Raymond Gross and

                one other individual on August 5, 2021, alleging a violation of 21 U.S.C.

                § 846.

        (2)     Defendant Gross was arrested in the Central District of California on

                August 12, 2021 and appeared before a magistrate court in California on

                August 13, 2021. Defendant Gross then appeared before the Honorable

                David L. Horan on August 27, 2021.

        (3)     There is an additional defendant charged in the complaint who has not yet

                been arrested or made his appearance before any federal court.

        (4)     Under the Speedy Trial Act, 18 U.S.C. § 3161(b), an indictment must be

                returned on the instant charge “within thirty days from the date on which

                [the Defendant] was arrested or served with a summons in connection with
Motion to Continue Time to Indict - Page 1
    Case 3:21-mj-00731-BH Document 9 Filed 09/01/21                            Page 2 of 3 PageID 41



                 such charges.” This 30th day will fall on or about September 11, 2021,

                 taking into account any excludable time, pursuant to 18 U.S.C. §

                 3161(h)(1)(H), and Federal Rule 45(a).

        (5)      The parties request that the Court continue presentation of the Defendant’s

                 case to the Grand Jury until October 11, 2021. The government has

                 informed the defendant that there is substantial discovery in this case;

                 however, it is the government’s hope that it can provide the defendant with

                 the entirety of the discovery as well as helpful analyses that will assist the

                 defendant in his review of the discovery. The parties agree that additional

                 time for the government to prepare and provide this information to the

                 defendant, pre- and post-indictment, may help the case, once indicted,

                 might place the parties in a better position to move forward with the case in

                 the most efficient manner.1

        (6)      Therefore, the granting of this continuance would be in the interest of

                 judicial economy. Both parties further believe that a continuance would

                 serve the ends of justice and would outweigh the interest of the public in a

                 speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

        (7)      This request is not made in effort to unduly delay the proceedings, but

                 rather to insure that justice is achieved. The parties both believe that a


1
 The government has also informed counsel for the defendant of some issues related to presenting this case to the
grand jury that are distinct from those raised in this motion. These reasons are not relevant to the analysis of
whether the continuance would be in the interest of judicial economy.
Motion to Continue Time to Indict - Page 2
    Case 3:21-mj-00731-BH Document 9 Filed 09/01/21             Page 3 of 3 PageID 42



                failure to grant the requested continuance would deny the parties the time

                necessary for effective preparation, taking into account the exercise of due

                diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

        (7)     For the foregoing reasons, the parties request that this Honorable Court

                continue the time upon which an indictment must be filed until on or about

                October 11, 2021.

                                             Respectfully submitted,

                                             PRERAK SHAH
                                             ACTING UNITED STATES ATTORNEY

                                             s/ Lindsey Beran
                                             LINDSEY BERAN
                                             Assistant United States Attorney
                                             Texas State Bar No. 24051767
                                             1100 Commerce Street
                                             Suite 300
                                             Dallas, Texas 75242
                                             214.659.8600
                                             lindsey.beran@usdoj.gov



AGREED TO BY:


s/ Lindsey Beran                             s/ Paul Lund
LINDSEY BERAN                                PAUL LUND
Assistant United States Attorney             Attorney for Defendant



                                             RAYMOND GROSS
                                             Defendant


Motion to Continue Time to Indict - Page 3
